857 F.2d 1474
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert D. LITTLETON, Plaintiff-Appellant,v.Paul ALEXANDER, M.D.;  Phillip Gardner, P.A.C.;  NanetteVasquez, L.P.N.;  State of Tennessee;  MeharryMedical College, Defendants-Appellees.
No. 88-5378.
United States Court of Appeals, Sixth Circuit.
Sept. 2, 1988.

Before LIVELY, RYAN and ALAN E. NORRIS, Circuit Judges.

ORDER

1
Plaintiff Littleton moves for counsel and for a free transcript on appeal from the district court's order dismissing this prisoner's civil rights case.  42 U.S.C. Sec. 1983.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the plaintiff's brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Littleton is a prisoner at the Tennessee State Penitentiary in Nashville, Tennessee.  The defendants are prison medical personnel, the State of Tennessee, and a local hospital.  Littleton alleged that the defendants were deliberately indifferent to his medical needs concerning his heart condition.  The district court initially held that the case was frivolous and dismissed the action under 28 U.S.C. Sec. 1915(d).  On appeal, this court issued an order remanding the case for consideration of Littleton's allegations that the medical records submitted by the defendants were fraudulent.


3
On remand, the magistrate held a hearing and examined each of Littleton's allegations.  He found no evidence of fraud and again recommended that the case be dismissed as frivolous under 28 U.S.C. Sec. 1915(d).  The district court adopted the recommendation and dismissed the case.


4
Upon consideration, we agree with the conclusions of the district court for the reasons stated in the magistrate's report and recommendation.  Accordingly, the motions for counsel and for a free transcript are denied.  The order of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.